                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                            1:20-cr-117-MOC-WCM-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
JAYCE CHRISTOPHER THOMPSON,            )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s Motion to Allow Rule 11 Hearing by

Videoconference, (Doc. No. 5).

      IT IS HEREBY ORDERED that the Motion to Allow Rule 11 Hearing by

Videoconference, (Doc. No. 5), is GRANTED, as Defendant has filed a plea agreement, and the

Court is satisfied that Defendant has met the requirements of the CARES Act and this Court’s

Standing Order, No. 3:20-mc-48, Doc. No. 6.

      IT IS SO ORDERED.




                                          Signed: December 1, 2020




      Case 1:20-cr-00117-MOC-WCM Document 6 Filed 12/01/20 Page 1 of 2
Case 1:20-cr-00117-MOC-WCM Document 6 Filed 12/01/20 Page 2 of 2
